Exhibit 10.8

LOGO [g196581image001.jpg]

 

Name:

Congratulations! We are pleased to provide you with a long-term incentive
opportunity under the CME Group Inc. Amended and Restated Omnibus Stock Plan
(the “Plan”). This long-term incentive opportunity is in recognition of the
anticipated positive impact you will make toward the future success of the
company. Your grant provides you with the opportunity to earn a range of
performance shares based on [insert performance criteria]. If earned, the
ultimate payout for achieving the performance goals will be in the form of CME
Group Inc. stock, which is a means for you to share in the success of the
overall company. Certain terms of your long-term incentive opportunity follow:

Performance Share Terms

 

Performance Shares:

Your grant has a target of              Performance Shares for the achievement
of Performance Goals at the target levels. Payouts will be settled after the end
of the Performance Period by the issuance of restricted shares of Class A common
stock, $.01 par value, of CME Group Inc. if certain specified Performance Goals
are achieved for the Performance Period as set forth below.

Grant Date:

Performance Period:

Performance Goals:

Vesting Schedule:

Performance Shares that are earned if any, shall be settled in restricted shares
of Class A common stock, $0.01 par value of CME Group Inc., and shall be based
on the actual performance achieved under the Performance Goals during the
Performance Period and issued in accordance with the Terms and Conditions
attached hereto. Such shares shall become vested and payable over             
years beginning with             % of the award vesting              of the
fiscal year immediately following the end of the Performance Period and
            % vesting on each anniversary thereafter, except as otherwise
provided by the terms and conditions in the Plan.

Payment Date

of Award:

The Performance Shares granted for each Goal shall be based on the actual
performance achieved under each of the respective Goals during the respective
Performance Period, in accordance with the Terms and Conditions attached hereto.
The Goals shall not be deemed to be attained until the Compensation Committee
and/or its delegate confirms that they have been attained. Performance Shares
earned shall be settled in restricted shares of Class A common stock, $.01 par
value of CME Group Inc., which shall be issued as soon as administratively
practicable after the Compensation Committee and/or its delegate confirms that
the Goals have been attained.

Additional Terms

and Conditions:

The Performance Shares granted are subject to the Terms and Conditions attached
hereto, as well as the terms and conditions set forth in the Plan.

 

Dividends:

Any restricted shares issued at the end of the Performance Period will accrue
dividends effective with the date the restricted shares are issued. The
dividends will be paid out in cash via E*Trade according to the vesting
schedule.

In addition to the terms stated in this grant letter, your equity grant shall be
subject to the terms and conditions of the Plan, which are subject to change at
any time. All documents relating to the Plan, including the Plan Document,
Prospectus and Beneficiary Form, can be accessed online by logging on to your
E*TRADE account at www.etrade.com/stockplans or by calling E*TRADE at
800-838-0908 or +1-650-599-0125 if outside the U.S. A copy of the current CME
Group Form 10-K can be found at:
http://investor.cmegroup.com/investor-relations/financials.cfm. Please submit
your completed W-9 Form (or W-8BEN Form if outside the U.S.) and Beneficiary
Designation Form to CME Group’s Compensation Department, 20 S. Wacker, 2N,
Chicago, IL 60606.

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Performance Shares Earned. The number of Performance Shares earned, if any,
will be based on the actual performance achieved during the Performance Period
relative to each Performance Goal. This determination shall be made in
accordance with the following schedules:

 

  a. Goal 1 –             % Performance Shares at Target:

 

Goal Achievement

  

Performance Shares Earned

   200% of above portion of Target Performance Shares    100% of above portion
of Target Performance Shares    50% of above portion of Target Performance
Shares    0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of Shares
earned.

 

  b. Goal 2 –             % of Performance Shares at Target:

 

Goal Achievement

  

Performance Shares Earned

   200% of above portion of Target Performance Shares    100% of above portion
of Target Performance Shares    50% of above portion of Target Performance
Shares    0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of Shares
earned.

 

2. Eligibility to Receive Grant and Condition of Receipt of Performance Shares.
Notwithstanding any other eligibility requirements specified in these grants or
in the Plan, in order to be eligible to receive this award and as a condition of
receipt of payment of any earned Performance Shares under this award, you must
have entered into an agreement with the Company containing certain
post-termination of employment restrictions regarding competition with the
Company and non solicitation of the Company’s customers and employees prior to
receiving this grant. The post-termination employment restrictions applicable to
you are set forth in the Confidentiality, Non-Competition and Non-Solicitation
Agreement with the Company, which is incorporated herein by reference.

 

3. Eligibility to Receive Performance Shares. Notwithstanding any other
eligibility requirements specified in this grant or in the Plan, in order for
you to be eligible to receive payment of any earned Performance Shares after the
end of the Performance Period, you must remain employed through the Payment and
applicable Vesting dates.

 

4. Termination of Service. If your employment is terminated by reason of death
or Disability (as defined in the Plan), your eligibility for payment of the
Performance Shares is governed by the terms of the Plan. If your employment is
terminated for any other reason, any Performance Shares that are not paid and
vested will be forfeited.

 

5. Definitions:

 

2